Citation Nr: 1738919	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran's DD-214 indicates that he served on active duty in the Army from 1966 to 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Seattle, Washington RO subsequently obtained jurisdiction of the claim.

In October 2015, the Board remanded the Veteran's claim in order to afford him a hearing before the Board.  In May 2016, the Veteran appeared before the Board and the transcript is associated with the record.  The Board's remand directive is in compliance and the appeal is returned to the Board for further appellate proceedings.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have an acquired psychiatric disorder including PTSD.

2.  Tinnitus originated in-service and has continued to this day.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1100 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examination to be adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained.  Additionally, the Veteran testified before the Board, and a transcript of the hearing is of record.  

At the May 2016 Board hearing, the Board agreed to hold the record open for sixty days for the Veteran to submit medical evidence supporting his psychiatric condition claim.  The record was held open for more than sixty days, but the Veteran did not submit additional evidence.  The Board notes that the Veteran testified that he was not under treatment for any psychiatric conditions.  Thus, the record does not include VA or private treatment psychiatric records.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder.  Specifically, he contends that he has PTSD as a result of in-service traumatic experiences.  In support of his claim the Veteran submitted a statement that he assisted with recovery, identification and transportation of the deceased after a plane crash in Washington D.C.  He also noted that in Virginia, he was assigned the duties of post mortuary officer and scheduled mortuary services and transportation of the deceased servicemen.  
There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  

Turning to the medical evidence, the Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  On medical history surveys completed in conjunction with physical examinations; the Veteran denied any psychiatric symptoms.

In November 2011, the Veteran was afforded a VA examination for an acquired psychiatric disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a psychiatric examination, the examiner noted that the Veteran's symptoms of mild memory loss and irritability did not meet the criteria for PTSD.  In addition, the examiner found that the Veteran did not meet the criteria necessary to be diagnosed with any mental disorders.  

During the May 2016, Board hearing the Veteran denied having been diagnosed with any mental disabilities including PTSD.  The Veteran denied receiving treatment for any acquired psychiatric disorders or mental health symptoms.  As noted above, the record was held open for the Veteran to submit and/or identify psychiatric treatment records, but none were submitted.  Likewise, the Veteran has not submitted any evidence showing that he has been diagnosed with an acquired psychiatric disability.  

It was explained to the Veteran at his hearing that absent a diagnosis of an acquired psychiatric disability, service connection could not be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Here no such evidence has been presented, and the Veteran's claim is denied.

Tinnitus

The Veteran is seeking service connection for tinnitus.  The Court of Appeals for Veterans Claims has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  The Veteran has been diagnosed with tinnitus, and he has consistently reported that his tinnitus began in service and continues to this day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that a VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, because tinnitus is not documented in the service treatment records.  However, because the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, the statements sufficiently refute the basis of the examiner's conclusion.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  





ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


